Taylor, C. J.
(dissenting) — I am unable to agree to the conclusion reached by the majority of the court in this case.
To two witnesses for the defendant, his counsel propounded the following question: “Do you know the general reputation of Luanny Land (the wife of defendant), for chastity in the community in which she lives?” But the trial judge sustained objections to these questions made by the State Attorney on the ground that said questions sought irrelevant and immaterial testimony, and the said witnesses were not permitted to answer the said questions, to which rulings exceptions were duly taken, and they are assigned as error. In my judgment the court below-erred in excluding the evidence sought by these questions. If the defendant could have shown the existence of any ground for divorce recognized by our statute, then under the proviso to the statute alleged to have been violated he was not amenable to prosecution or punishment for an infraction of such statute. Adultery is under our divorce laws a well recognized *274ground for divorce, and the evidence sought by the excluded questions, viz: That the wife’s general character for chastity in the community in which she lived was bad, when coupled with other testimony introduced by the defendant showing the opportunity for adultery by her on three or four different occasions with three different men, tended strongly to prove the existence of that ground for divorce, and in my opinion was pertinent and admissible. Sutton v. State, 124 Ga. 815, 53 S. E. Rep. 381; 1 Ency. Ev. pp 628 et seq.; Commonwealth v. Gray, 129 Mass 474, S. C. 37 Am. Rep. 378; 2 Corp. Jur. §§52, 53, p. 25; State v. Eggleston, 45 Ore. 346, 77 Pac. Rep. 738. And my view is that the judgment of conviction should be reversed because of the exclusion of such evidence.